DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 6, 9, 15, 17, 21, 25-28 and 46 in the reply filed on May 17, 2022 is acknowledged (page 4 of the Office action dated 02-17-2022, and page 8 of the Remarks filed on 05-17-2022). 
Withdrawn Objections/Rejections
Objection to claim 46 for minor informalities.
Rejection of Claim(s) 1 and 17 under 35 U.S.C. 112(b) as being indefinite.
Rejection of Claim(s) 1, 6 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2014/0227777). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (newly cited, US 2016/0059234; hereinafter “Chang”).
Regarding claim 1, Chang discloses cell processing apparatus comprising:  	a first wall comprising: 	a first surface, wherein the first wall extends along a flow direction (e.g., FIG. 14; a channel including a first wall having a first surface (bottom wall) and a second wall having a second surface (upper wall); [0046]);  	a second wall comprising a second surface, wherein the second wall extends along the flow direction (e.g., FIG. 14; a channel including a first wall having a first surface (bottom wall) and a second wall having a second surface (upper wall); [0046]); 	a plurality of ridges connected to the first wall (FIG. 14: microstructures (1415,1430) coupled to the bottom wall or the top wall of the channel; [0046], [0061]), 	wherein the plurality of ridges extends from the first surface toward the secondsurface (FIG. 14: microstructures (ridges) extending from a bottom wall towards the top wall; [0061]), 	wherein the plurality of ridges comprises a plurality of ridge surfaces that formsa plurality of gaps with the second surface (each microstructure (ridge) includes a surface (edge surface) that faces the sidewalls (1405), and forming a gap (1425) with the sidewalls; FIG. 14; ¶ [0046]), 	wherein each of the plurality of ridge surfaces is formed by rounded edges separated by a flat portion (i.e., microstructures (ridges) can have various shapes including square and rectangle with rounded or sharp corners, which reads on shape of the claimed surface; [0062]); and 	a diversion channel extending along the flow direction, wherein: 	 the diversion channel is at least partially defined by at least a subset of the plurality of ridges (as shown in FIG. 14, some of the plurality of ridges (1415,1430) form microstructure-free zones 1425 (reads on the claimed diversion channel); [0046]), and 	a width of the diversion channel, measured perpendicular to the flow direction, is variable along the flow direction (width of the microstructure-free zones vary in width along the flow direction; FIG. 14). 	Chang does not explicitly disclose the rounded edges having a radius between 1 micrometer and 5 micrometers. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the radius of the rounded edges of modified Chang to have the claimed radius, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.). 	Regarding the limitation “wherein the cell processing apparatus is configuredto facilitate delivery of one or more reagents or substances into a cell passing through the cell processing apparatus,” said limitation is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The intended uses of the device do not further define any structural features to the claimed cell processing apparatus but rather only define how the cell processing apparatus may be used. The prior art discloses all of the structural features of the claimed cell processing apparatus and thus since the structure is the same, the claimed functions are apparent.
Claim(s) 1, 6, 17 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (previously cited, US 2014/0227777; hereinafter “Choi”).
Regarding claim 1, Choi discloses a cell processing apparatus comprising: 	a first wall comprising a first surface, wherein the first wall extends along a flow direction (e.g., FIG. 15: channel including an upper wall including an upper surface; ¶¶ [0088],[0092] and [0108]);  	a second wall comprising a second surface, wherein the second wall extends along the flow direction (e.g., FIG. 15: a channel comprising a lower wall including a lower surface; ¶¶ [0088],[0092] and [0108]); 	a plurality of ridges connected to the first wall, wherein the plurality of ridges extends from the first surface toward the second surface, and wherein the plurality of ridges comprise a plurality of ridge surfaces that form a plurality of gaps with the second surface (FIG.15: a plurality of microstructures (ridges) protruding from the upper wall; a plurality of gaps are defined between an end of each of the plurality of microstructures and the second surface of the second wall; ¶¶ [0108], [0115] and [0117]; FIG. 15); and  	a diversion channel extending along the flow direction, wherein: 	the diversion channel is at least partially defined by at least a subset of the plurality ridges (FIG. 15: a flow channel defined between end surfaces of the one or more microstructures and a side wall of the channel; ¶ [0115]), and a width of the diversion channel, measured perpendicular to the flow direction, is variable along the flow direction (as shown in FIG. 15, the width of the flow channel between the ridges and side wall of the channel increases along the flow direction; ¶ [0115]).  	Choi does not explicitly disclose wherein each of the plurality of ridge surfaces is formed by rounded edges separated by a flat portion. Choi, however, discloses wherein the plurality of ridges (microstructures) can have a variety of shapes and may have a curved portion (¶ [0098]). Choi further discloses in another embodiment a plurality of ridges (microstructures) in a microchannel (FIGS. 1, 5 and 12). The plurality of ridges can have a variety of shapes including a surface having rounded edges separated by a flat portion surface ([0121]; FIGS. 1, 5 and 12). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the ridges of Choi to have a surface formed by rounded edges separated by a flat portion as disclosed by Choi (FIGS. 1, 5 and 12). One of ordinary skill in the art would have made said modification since Choi discloses that the plurality of ridges can have a variety of shapes and structures, as desired ([0121]; FIGS. 1, 5 and 12). Further, changing the shape of the plurality of ridges of Choi with the claimed shape would have been a matter of a design choice which a person of ordinary skill in the art would have found obvious (see also MPEP 2144.04 IV.B.). 	Modified Choi does not explicitly disclose the rounded edges having a radius between 1 micrometer and 5 micrometers. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the radius of the rounded edges of modified Choi to have the claimed radius, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.). 	Regarding the limitation “wherein the cell processing apparatus is configuredto facilitate delivery of one or more reagents or substances into a cell passing through the cell processing apparatus,” said limitation is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The intended uses of the device do not further define any structural features to the claimed cell processing apparatus but rather only define how the cell processing apparatus may be used. The prior art discloses all of the structural features of the claimed cell processing apparatus and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 6, modified Choi further discloses wherein at least two ridges of the plurality of ridges are oriented at different angles relative to the flow direction (the microstructures of the channel can be oriented at different angles relative to the flow direction; ¶ [0113]).
Regarding claim 17, modified Choi further discloses wherein a first ridge of the plurality of ridges comprises a first ridge surface which forms a first gap with the second surface (a first gap (clearance) defined between an end surface of a first microstructure protruding from the upper wall and the second surface of the second wall; ¶¶ [0108] and [0115]; FIG. 15), and a second ridge of the plurality of ridges comprises a second ridge surface which forms a second gap with the second surface (a second gap (clearance) defined between an end surface of a second microstructure protruding from the upper wall and the second surface of the second wall; ¶¶ [0108] and [0115]; FIG. 15), and wherein the first gap has a different width than the second gap (as shown in FIG. 15, the gaps formed by the ridges are of different sizes along the channel; ¶ [0115]).
Regarding claim 46, modified Choi does not disclose a secondary inlet disposed between a pair of the plurality of ridges. However, Choi further discloses the cell processing apparatus comprises a plurality of inlets including a primary inlet (e.g., cells inlet; FIG. 15; ¶¶ [0080]-[0081]). Choi further discloses wherein an outlet and an additional inlet are provided adjacent a side wall comprising the ridges (i.e., side walls without gap; ¶ [0117). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged an inlet of the plurality of inlets of modified Choi between a pair of the plurality of ridges for the purpose of individually and selectively introducing solution (e.g., stream from another cell processing apparatus) into the channels between the ridges. Further, it would have been obvious to one having ordinary skill in the art have rearranged an inlet of the plurality of inlets of the cell processing apparatus of modified Choi to be between a pair of the plurality of ridge, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see also MPEP § 2144.04 VI. C.).
Claim(s) 1, 6, 17 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0227777; hereinafter “Choi”) in view of Chang et al. (US 2016/0059234; hereinafter “Chang”). This is an alternative rejection to the rejection of claim 1 above.
Regarding claim 1, Choi discloses a cell processing apparatus comprising: 	a first wall comprising a first surface, wherein the first wall extends along a flow direction (e.g., FIG. 15: channel including an upper wall including an upper surface; ¶¶ [0088],[0092] and [0108]);  	a second wall comprising a second surface, wherein the second wall extends along the flow direction (e.g., FIG. 15: a channel comprising a lower wall including a lower surface; ¶¶ [0088],[0092] and [0108]); 	a plurality of ridges connected to the first wall, wherein the plurality of ridges extends from the first surface toward the second surface, and wherein the plurality of ridges comprise a plurality of ridge surfaces that form a plurality of gaps with the second surface (FIG.15: a plurality of microstructures (ridges) protruding from the upper wall; a plurality of gaps are defined between an end of each of the plurality of microstructures and the second surface of the second wall; ¶¶ [0108], [0115] and [0117]; FIG. 15); and  	a diversion channel extending along the flow direction, wherein: 	the diversion channel is at least partially defined by at least a subset of the plurality ridges (FIG. 15: a flow channel defined between end surfaces of the one or more microstructures and a side wall of the channel; ¶ [0115]), and a width of the diversion channel, measured perpendicular to the flow direction, is variable along the flow direction (as shown in FIG. 15, the width of the flow channel between the ridges and side wall of the channel increases along the flow direction; ¶ [0115]).  	Choi does not explicitly disclose wherein each of the plurality of ridge surfaces is formed by rounded edges separated by a flat portion. Choi, however, discloses wherein the plurality of ridges (microstructures) can have a variety of shapes and may have a curved portion (¶ [0098]).  	Chang discloses a cell processing apparatus comprising a channel having a first wall, a second wall, and a plurality of ridges extended from a first surface of the first wall (FIG. 14: microstructures (1415,1430) coupled to the bottom wall or the top wall of the channel; [0046], [0061], [0062]). The plurality of ridges comprises a plurality of ridge surfaces that forms a plurality of gaps with the second surface (each microstructure (ridge) includes a surface (edge surface) that faces the sidewalls (1405), and forming a gap (1425) with the sidewalls; FIG. 14; ¶ [0046]), and wherein each of the plurality ofridge surfaces is formed by rounded edges  separated by a flat portion (i.e., microstructures (ridges) can have various shapes including square and rectangle with rounded or sharp corners, which reads on shape of the claimed surface; [0062]).  	In view of Chang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plurality of ridge surfaces of Choi to comprise rounded edges separated by a flat portion as disclosed by Chang, since Chang discloses that the ridge surface can have sharp or rounded edges ([0062]). Further, one would have made said modification because said modification would have been a matter of a design choice which a person of ordinary skill in the art would have found obvious since Choi discloses that the shape of the ridges can be modified (¶ [0098]). See also MPEP 2144.04 (IV) (B). 	Modified Choi does not explicitly disclose the rounded edges having a radius between 1 micrometer and 5 micrometers. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the rounded edges of modified Choi to have the claimed radius, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.). 	Regarding the limitation “wherein the cell processing apparatus is configuredto facilitate delivery of one or more reagents or substances into a cell passing through the cell processing apparatus,” said limitation is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The intended uses of the device do not further define any structural features to the claimed cell processing apparatus but rather only define how the cell processing apparatus may be used. The prior art discloses all of the structural features of the claimed cell processing apparatus and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 6, modified Choi further discloses wherein at least two ridges of the plurality of ridges are oriented at different angles relative to the flow direction (the microstructures of the channel can be oriented at different angles relative to the flow direction; ¶ [0113]).
Regarding claim 17, modified Choi further discloses wherein a first ridge of the plurality of ridges comprises a first ridge surface which forms a first gap with the second surface (a first gap (clearance) defined between an end surface of a first microstructure protruding from the upper wall and the second surface of the second wall; ¶¶ [0108] and [0115]; FIG. 15), and a second ridge of the plurality of ridges comprises a second ridge surface which forms a second gap with the second surface (a second gap (clearance) defined between an end surface of a second microstructure protruding from the upper wall and the second surface of the second wall; ¶¶ [0108] and [0115]; FIG. 15), and wherein the first gap has a different width than the second gap (as shown in FIG. 15, the gaps formed by the ridges are of different sizes along the channel; ¶ [0115]).
Regarding claim 46, modified Choi does not disclose a secondary inlet disposed between a pair of the plurality of ridges. However, Choi further discloses the cell processing apparatus comprises a plurality of inlets including a primary inlet (e.g., cells inlet; FIG. 15; ¶¶ [0080]-[0081]). Choi further discloses wherein an outlet and an additional inlet are provided adjacent a side wall comprising the ridges (i.e., side walls without gap; ¶ [0117). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged an inlet of the plurality of inlets of modified Choi between a pair of the plurality of ridges for the purpose of individually and selectively introducing solution (e.g., stream from another cell processing apparatus) into the channels between the ridges. Further, it would have been obvious to one having ordinary skill in the art have rearranged an inlet of the plurality of inlets of the cell processing apparatus of modified Choi to be between a pair of the plurality of ridge, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see also MPEP § 2144.04 VI. C.).
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and alternatively Choi in view of Chang, as applied to claim 1 above, and further in view of Cho et al (previously cited, US 2015/0192504; hereinafter “Cho”).
Regarding claim 9, modified Choi discloses the cell processing apparatus according to claim 1. 	Modified Choi but does not explicitly disclose wherein a height of the plurality of gaps varies along the flow direction. However, Choi further discloses that the channel can have variable height (Choi at ¶ [0092]).  	Cho discloses a particle processing device comprising a first wall having a first surface (FIGS. 2 and 9B: substrate 102 having a first surface; ¶ [0066]) and a second wall having a second surface (FIGS. 2 and 9B: substrate 100 having a second surface; ¶ [0066]). The first wall comprising a deformable layer including a plurality of adjustable protrusions forming adjustable gaps having a height that varies along the flow direction (FIG. 9B). The gaps facilitate selective separation of desired particles flowing through the channel (Cho at ¶ [0103]). 
 	In view of Cho, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell processing apparatus of modified Choi such that the gaps formed by the ridges are adjustable as disclosed by Cho (Cho at ¶ [0103]). One of ordinary skill in the art would have been motivated to have made said modification because said modification would have resulted in a cell processing apparatus having the added advantage of selectively separating particles having different sizes, as disclosed by Cho (¶ [0006]).
Regarding claim 15, modified Choi does not explicitly disclose wherein a height of the plurality of gaps is adjustable. However, modified Choi does disclose that the plurality of gaps (a clearance between a microstructure and a wall of the channel) can be selected based on the cell (Choi at ¶¶ [0096] and [0104]). 	 	Cho discloses a particle processing device comprising a first wall having a first surface (FIGS. 2 and 9B: substrate 102 having a first surface; ¶ [0066]) and a second wall having a second surface (FIGS. 2 and 9B: substrate 100 having a second surface; ¶ [0066]). The first wall comprising a deformable layer including a plurality of adjustable protrusions forming adjustable gaps having a height that varies along the flow direction (FIG. 9B). The gaps facilitate selective separation of desired particles flowing through the channel (Cho at ¶ [0103]). 
 	In view of Cho, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell processing apparatus of modified Choi such that the height of the gaps is adjustable as disclosed by Cho (Cho at ¶ [0103]). One of ordinary skill in the art would have been motivated to have made said modification because said modification would have resulted in a cell processing apparatus having the added advantage of selectively separating particles having different sizes, as disclosed by Cho (¶ [0006]).
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Cho et al (previously cited, US 2015/0192504; hereinafter “Cho”).
Regarding claim 9, modified Chang discloses the cell processing apparatus according to claim 1. 	Modified Chang further discloses that the plurality of gaps having a height (i.e., channel having a height; [0005]), but does not explicitly disclose wherein the height of the gaps varies along the flow direction 	Cho discloses a particle processing device comprising a first wall having a first surface (FIGS. 2 and 9B: substrate 102 having a first surface; ¶ [0066]) and a second wall having a second surface (FIGS. 2 and 9B: substrate 100 having a second surface; ¶ [0066]). The first wall comprising a deformable layer including a plurality of adjustable protrusions forming adjustable gaps having a height that varies along the flow direction (FIG. 9B). The gaps facilitate selective separation of desired particles flowing through the channel (Cho at ¶ [0103]). 
 	In view of Cho, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell processing apparatus of modified Chang such that the gaps formed by the ridges are adjustable as disclosed by Cho (Cho at ¶ [0103]). One of ordinary skill in the art would have been motivated to have made said modification because said modification would have resulted in a cell processing apparatus having the added advantage of selectively separating particles having different sizes, as disclosed by Cho (¶ [0006]).
Regarding claim 15, modified Chang further discloses that the plurality of gaps having a height (i.e., channel having a height; [0005]), but does not explicitly disclose e wherein a height of the plurality of gaps is adjustable.  	Cho discloses a particle processing device comprising a first wall having a first surface (FIGS. 2 and 9B: substrate 102 having a first surface; ¶ [0066]) and a second wall having a second surface (FIGS. 2 and 9B: substrate 100 having a second surface; ¶ [0066]). The first wall comprising a deformable layer including a plurality of adjustable protrusions forming adjustable gaps having a height that varies along the flow direction (FIG. 9B). The gaps facilitate selective separation of desired particles flowing through the channel (Cho at ¶ [0103]).  	In view of Cho, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell processing apparatus of modified Chang such that the height of the plurality of gaps is adjustable as disclosed by Cho (Cho at ¶ [0103]). One of ordinary skill in the art would have been motivated to have made said modification because said modification would have resulted in a cell processing apparatus having the added advantage of selectively separating particles having different sizes, as disclosed by Cho (¶ [0006]).
Claim(s) 21 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (previously cited, US 2011/0081674; hereinafter “Han”) in view of Yu et al. (previously cited, US 2014/0017670) (hereinafter “Yu”) and Chang et al. (newly cited, US 2016/0059234; hereinafter “Chang”).
Regarding claims 21 and 25, Han discloses a system for cell processing, the system comprising: 	 a cell processing apparatus, comprising: 	a first wall comprising a first surface (FIG. 3A: lower substrate comprising an inner surface; ¶¶ [0020] and [0070]); 	a second wall comprising a second surface (FIG. 3A: upper substrate comprising an inner surface; ¶¶ [0020] and [0070]); and 	a plurality of ridges connected to the first wall, wherein the plurality of ridges extends from the first surface toward the second surface, and wherein a ridge of the plurality of ridges comprises a ridge surface that forms a gap with the second surface (FIGS. 3-4: gaps defined between the structures (elevated area between the trenches) protruding from the inner surface of the lower substrate and the inner surface of the upper wall; ¶¶ [0020]-[0021], [0066], [0070] and [0090]); and 	a pressure source fluidically coupled to the cell processing apparatus (¶¶ [0040] and [0107]).  	Han does not explicitly disclose one or more sensors operably coupled to the cell processing apparatus; and	a system controller, operably coupled to the pressure source and to the one or more sensors, and configured to control an operation of the pressure source based on one or more inputs from the one or more sensors. 	However, Han discloses wherein the fluid flow through the apparatus is a pressure-driven fluid flow applied from an automated syringe, and that the fluid is flowed through at a desired flow rate (Han at ¶¶ [0040] and [0106]-[0107]).  	Yu discloses an apparatus for processing cells comprising a channel for receiving biological sample (Yu, Claim 1; ¶ [00463]; FIG. 18), a pressure sensor (¶ [0463]), one or more sensors (e.g., temperature, flow rate; ¶ [0463]), and a controller operably coupled to the pressure sensor and the one more sensors (FIG. 18: controller 1805; ¶ [0463]). 	In view of Yu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the pressure sensor, one or more sensors (flow rate) and the controller of Yu with the apparatus of Han for the purpose of measuring the pressure and flow rate of the system, as disclosed by Yu (¶ [0463]). One of ordinary skill in the art would have been motivated to have made said modification for the purpose of maintaining the flow rate and pressure within the apparatus at optimum conditions.  	Han does not explicitly disclose wherein the ridge surface is formed by rounded edges separated by a flat portion.  	Chang discloses a cell processing apparatus comprising a channel having a first wall, a second wall, and a plurality of ridges extended from a first surface of the first wall (FIG. 14: microstructures (1415,1430) coupled to the bottom wall or the top wall of the channel; [0046], [0061], [0062]). The plurality of ridges comprises a plurality of ridge surfaces that forms a plurality of gaps with the second surface (each microstructure (ridge) includes a surface (edge surface) that faces the sidewalls (1405), and forming a gap (1425) with the sidewalls; FIG. 14; ¶ [0046]), and wherein each of the plurality ofridge surfaces is formed by rounded edges  separated by a flat portion (i.e., microstructures (ridges) can have various shapes including square and rectangle with rounded or sharp corners, which reads on shape of the claimed surface; [0062]).  	In view of Chang, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the ridge surface of Han to comprise rounded edges separated by a flat portion as disclosed by Chang, since Chang discloses that the ridge surface can have sharp or rounded edges (Chang at [0062]). Further, one would have made said modification because said modification would have been a matter of a design choice which a person of ordinary skill in the art would have found obvious (see also MPEP 2144.04 (IV) (B)). 	Modified Han does not explicitly disclose the rounded edges having a radius between 1 micrometer and 5 micrometers. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the rounded edges of modified Han to comprise the claimed radius, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.). 	Regarding the limitation “wherein the cell processing apparatus is configuredto facilitate delivery of one or more reagents or substances into a cell passing through the cell processing apparatus,” said limitation is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The intended uses of the device do not further define any structural features to the claimed cell processing apparatus but rather only define how the cell processing apparatus may be used. The prior art discloses all of the structural features of the claimed cell processing apparatus and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 26, modified Han further discloses an additional cell processing apparatus comprising an additional plurality of ridges, wherein a ridge of the additional plurality of ridges comprises an additional ridge surface which forms an additional gap with an additional second surface of an additional second wall of the additional cell processing apparatus (Han discloses an array of identical cell processing apparatuses for high throughput screening, wherein the array of cell processing apparatus can be arranged in parallel; Han at ¶¶ [0050], [0073]-[0074], [0087], [0108], [0131], [0150] and [0152]), and wherein the additional gap has a different height than the gap (the array of sorters can have different thin regions depth; Han at ¶ [0150]).  	Assuming arguendo that modified Han fails to disclose wherein the additional gap has a different height than the gap. However, modified Han does disclose that the height of the gap can be varied for sorting desired cells (Han at ¶¶ [0013], [0025] and [0080]). It would therefore have been obvious to one of ordinary skill in the art to have modified the system of modified the gap of Han such that the additional gap has a different height than the gap, since modified Han discloses that the height of the gaps can be varied according to the size of the target cells (Han at ¶¶ [0013], [0025] and [0080]). 	Modified Han further discloses a cell sorter (pre-sorter) for sorting out undesired particles (e.g., dust, white blood cells; ¶¶ [0025] and [0074]). Modified Han further discloses wherein the cell processing apparatus and the additional cell processing apparatus are configured to operate in parallel (Han at ¶¶ [0050], [0073]-[0074], [0087], [0108], [0131], [0150] and [0152]). Modified Han further discloses wherein the cell sorter is positioned upstream of the cell processing apparatus, but does not explicitly discloses wherein the cell sorter is separate from the cell processing apparatus. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made the cell sorter separate from the cell processing apparatus of modified Han, since it has been held that constructing formerly integral structure in various elements involves only routing skill in art (see M.P.E.P. § 2144.04 VI (C)).  
Regarding claim 27, modified Han further discloses an additional cell processing apparatus, wherein the cell processing apparatus and the additional cell processing apparatus are connected in sequence (Han discloses an array of identical cell processing apparatuses for high throughput screening, wherein the array of cell processing apparatus can be arranged in sequence; Han at ¶¶ [0050], [0074], [0087], [0108], [0131] and [0150]).
Regarding claim 28, modified Han further discloses an inlet fluidically coupled to and positioned between the cell processing apparatus and the additional cell processing apparatus. In particular, Han discloses a conduit (channel) having a first inlet fluidically connected to an outlet of a device (e.g., sample preparation reservoir; ¶ [0062]), and a second inlet fluidically connected to an inlet of the cell processing apparatus. Modified Han also discloses that the cell processing apparatus includes an array of cell processing apparatus connected in sequence (Han at ¶¶ [0050], [0074], [0087], [0108], [0131] and [0150]). Thus, the conduit connected to the inlet of the second cell processing apparatus of the array of cell processing apparatuses includes an inlet (connected to the outlet of the cell processing apparatus), and said inlet is positioned between the first and second cell processing apparatuses of the array of the cell processing apparatuses.  	Even assuming arguendo that the conduit between the arrays of cell processing apparatuses includes an inlet arranged between two cell processing apparatuses, Han, however, discloses that the inlet of cell processing apparatus can be fluidically coupled to a reservoir containing solution (buffer) to be introduced into the cell processing apparatus (Han at ¶¶ [0056] and [0089]). Modified Han further discloses wherein the sorting sample is conditioned between soring cycles (Han at ¶ [0153]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the inlet of the conduit connected to the reservoir between the cell processing apparatuses of modified Han, for the purpose of conditioning the sample before entering the cell processing apparatus. One of ordinary skill in the art would have motivated to have made said modification so as to prepare the sample entering the cell processing apparatus at optimum condition for cell sorting. Further, it would have been obvious to one having ordinary skill in the art have arranged the inlet of the conduit between the cell processing apparatuses of modified Han, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see also MPEP § 2144.04 VI. C.). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9, 15, 17, 21, 25-28 and 46 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 15, 17, 21, 25-28, 32 and 46 of copending Application No. 17,339,757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of copending Application No. 117,339,757.  	 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 9, 15, 17, 21, 25-28 and 46 have been considered but are moot because in view of ground of rejection. The newly found reference of Chang et al is relied upon for disclosing the newly added limitation.
As to the Applicant’s argument that the devices of Choi and Cho are designed to sort cells, not to facilitate intracellular delivery of reagents or substances, this argument is not persuasive. As discussed in the interview, it is suggested to amend the claims and further clarify the structure(s) that is configured to “facilitate delivery of one or more reagents or substances into a cell passing through the cell processing apparatus.” As currently presented, said limitation is directed to the intended use of the claimed apparatus. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The intended uses of the device do not further define any structural features to the claimed cell processing apparatus but rather only define how the cell processing apparatus may be used. The prior art discloses all of the structural features of the claimed cell processing apparatus and thus since the structure is the same, the claimed functions are apparent.
Conclusion 	
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799